Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
	The following is an examiner’s statement for reasons for allowance: the prior art of record does not show or render obvious a void bush for vehicle suspension. 

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	KR 101791555 B1 teaches a bush with a plurality of inside and outside bumps but the inside bumps all have the same curvature.  
	KR 20100035876 A teaches a void bush with a plurality of inside bumps but no outside bumps. 
	KR 20110023274 A teaches a bush with a plurality of outside bumps but no inside bumps. 
	DE 102019132736 A1 teaches a bush with a plurality of inside and outside perforations however the perforations are not bumps. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693.  The examiner can normally be reached on Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on (571)272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAXWELL L MESHAKA/Examiner, Art Unit 3616                                                                                                                                                                                                        





/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616